t c memo united_states tax_court healthpoint ltd dfb pharmaceuticals inc tax matters commissioner of internal revenue respondent partner petitioner v docket no filed date gregg r kosterlitzky and gerald l brantley for petitioner daniel j lavassar and david q cao for respondent memorandum findings_of_fact and opinion cohen judge respondent sent a notice of final_partnership_administrative_adjustment fpaa for to healthpoint ltd healthpoint dfb pharmaceuticals inc petitioner the designated tax_matters_partner for healthpoint filed a timely petition_for_readjustment with the court the issues for decision are whether the proceeds of a particular settlement agreement are taxable as capital_gains or ordinary_income and whether petitioner is liable for a penalty under sec_6662 the court requested that the parties in their posttrial briefs address the jurisdiction of the court with respect to the sec_6662 penalty the parties agree and the court concludes that we have such jurisdiction in this case see 136_tc_67 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference healthpoint is a texas limited_partnership at the time the petition was filed healthpoint’s principal_place_of_business was in texas healthpoint is a specialty pharmaceutical company which at all relevant times had three primary divisions including a tissue management division healthpoint sold the tissue management division in but retained ownership of some of its products including accuzyme accuzyme is a prescription ointment that uses a combination of urea and an enzyme called papain to eliminate necrotic tissue from wounds a process known as debriding healthpoint owns the exclusive rights to the accuzyme trademark and associated goodwill and spent millions of dollars to promote successfully accuzyme nationally consequently by accuzyme had become the most prescribed papain-urea debriding ointment on the market ethex corporation ethex a wholly owned subsidiary of kv pharmaceuticals inc introduced a product ethezyme which was packaged and marketed as a generic form of accuzyme ethezyme however contained an additional potentially harmful chemical and more papain than accuzyme ethex’s marketing strategy however caused practitioners and consumers to believe that ethezyme was a generic equivalent of accuzyme and could be used as a substitute when patients had negative results after using ethezyme practitioners did not order accuzyme in place of ethezyme because ethex had marketed ethezyme as a generic version of healthpoint’s product subsequently many consumers were driven out of the papain-urea debridement ointment market altogether on date healthpoint filed suit ethex i in the u s district_court for the western district of texas district_court claiming that ethex was liable for false advertising unfair competition and trademark dilution under the lanham act and unfair competition misappropriation and business disparagement under texas law the parties attempted to reach a settlement agreement through mediation before trial but were unsuccessful at trial in ethex i healthpoint presented expert testimony that profits it lost as a result of ethex’s conduct caused dollar_figure in actual damages healthpoint’s vice president of sales also testified that sales were approximately dollar_figure million lower than projected for and dollar_figure million lower than projected for on date while the ethex i litigation was ongoing healthpoint filed another suit against ethex ethex ii in the district_court in ethex ii healthpoint alleged that ethex was marketing a new formulation of ethezyme ethezyme as a generic equivalent to accuzyme healthpoint claimed ethex was liable for false advertising unfair competition and trademark dilution under the lanham act and texas law as well as for theft of trade secrets healthpoint attempted to join the claims related to ethezyme to ethex i but the district_court ruled that it was too late to do so on date the jury in ethex i returned a verdict in favor of healthpoint the jury found that ethex had engaged in false advertising under federal_law and acts of unfair competition under federal and texas law and that ethex had acted with malice when it engaged in misconduct under texas law the jury did not find however that ethex had knowingly or intentionally diluted healthpoint’s trademark or disparaged healthpoint’s business on date healthpoint publicized this verdict via a press release titled texas jury sends strong message to ethex corporation on date the district_court released its findings_of_fact and conclusions of law the jury awarded dollar_figure million of which dollar_figure went to healthpoint the damages were allocated as follows damage amount actual damages disgorgement of ethex’s profits from false advertising and unfair competition punitive_damages lanham act enhanced damages dollar_figure big_number big_number big_number ethex filed an appeal with the court_of_appeals for the fifth circuit and healthpoint and ethex attempted to reach a settlement in ethex i through the required mediation procedure when this was unsuccessful the parties attempted to resolve ethex ii and the appeal of ethex i in a second formal mediation attempt that was also ultimately unsuccessful in date healthpoint and ethex began direct settlement negotiations at that time healthpoint proposed settling both cases for approximately dollar_figure million and ethex proposed settling both cases for dollar_figure million both offers were rejected in date ethex proposed settling the cases with a royalty arrangement on profits from future sales of ethezyme healthpoint rejected that offer and countered with an offer of dollar_figure million plus a royalty and some additional terms ethex also rejected the counteroffer and offered dollar_figure million immediately dollar_figure payable over years and royalty payments on increased sales of ethezyme healthpoint declined this offer and settlement negotiations ceased temporarily in date shortly before the scheduled trial in ethex ii and oral arguments in the appeal of ethex i healthpoint and ethex resumed settlement discussions the parties agreed to settle ethex i for dollar_figure million and ethex ii for dollar_figure million though the parties had agreed to the amount of the settlement the discussion surrounding the nondisparagement and confidentiality provisions remained contentious ethex wanted healthpoint jointly to request a vacatur of the pleadings in ethex i to remove them from the public record but healthpoint declined ultimately the parties agreed to a nondisparagement clause that permitted healthpoint to use public domain documents eg the pleadings the findings_of_fact etc to promote accuzyme and distinguish it from ethezyme coupled with terms that prohibited ethex from using the settlement agreement for those same purposes on date ethex sent healthpoint a proposed settlement agreement out of the dollar_figure million agreed upon that draft proposed allocating dollar_figure million to compensatory_damages arising out of alleged unintentional product disparagement to settle ethex i and dollar_figure million with the same description to settle ethex ii healthpoint subsequently sent ethex its proposed settlement agreement healthpoint’s tax counsel prepared an outline of the categories of damages the agreement would include but did not assign any amounts to those categories without the aid of tax counsel healthpoint then proposed allocating dollar_figure million as follows damage amount ethex i lanham act--false advertising damage to goodwill and reputation lost profits disgorgement of profits unfair competition damage to goodwill and reputation lost profits disgorgement of profits punitive_damages dollar_figure big_number big_number big_number big_number ethex ii lanham act--false advertising damage to goodwill and reputation lost profits disgorgement of profits unfair competition damage to goodwill and reputation big_number big_number big_number healthpoint also proposed allocating dollar_figure to dpt laboratories ltd dpt not a party to this case to settle a claim for misappropriation of trade secrets in ethex ii dollar_figure of the proceeds from ethex i to dpt for damage to goodwill and reputation and dollar_figure of the proceeds from ethex i to dpt for lost profits ethex responded to that proposal with an email stating that under no circumstances could ethex ever agree that any part of this settlement is for anything that might be associated with willful misconduct we feel strongly that this characterization of our conduct is completely unjustified these accusations have been injurious to our reputation and we will not do anything that might be interpreted as conceding that we acted in a knowing manner healthpoint believed that it would be unable to reach an agreement without complying with this request and subsequently acquiesced to ethex’s demand to eliminate allocations to misappropriation and punitive_damages ethex permitted healthpoint to reallocate the dollar_figure payable to dpt laboratories to settle ethex ii and the dollar_figure million punitive_damages to other categories without objection on date ethex and healthpoint signed the settlement agreement resolving ethex i and ethex ii the damages were allocated under the settlement agreement as follows damage amount ethex i damage to goodwill and reputation lost profits disgorgement of profits ethex ii damage to goodwill and reputation lost profits disgorgement of profits dollar_figure big_number big_number big_number the dollar_figure healthpoint proposed allocating to dpt to settle ethex i remained in the final settlement agreement and is not at issue in this case the settlement agreement also included the statement that no part of the sums paid pursuant to this agreement are for willful misconduct or for punitive_damages healthpoint did not maintain any business documentation relating to goodwill or make any calculations during the settlement negotiations to justify the allocations in the agreement healthpoint was aware that allocating money to items of ordinary_income rather than capital_gain would generate a higher tax burden healthpoint’s tax counsel was not involved in any discussion of the total amount of the settlement or the amount of each individual allocation healthpoint filed a form_1065 u s return of partnership income on date with respect to the proceeds of the settlement it reported dollar_figure million in long-term_capital_gain and dollar_figure million in ordinary_income the internal_revenue_service examined healthpoint’s tax_return the fpaa contained determinations that all proceeds of the settlement were ordinary_income to healthpoint and that the sec_6662 penalty applied respondent now concedes that lanham act enhanced damages of dollar_figure awarded by the jury for loss of goodwill are taxable as long-term_capital_gain opinion petitioner argues that we should respect the allocations made in the settlement agreement and respondent argues that we should apply the allocations made by the jury in ethex i the parties agree that proceeds of the settlement determined to be for goodwill or damage to reputation are taxable as capital_gain and that proceeds determined to be lost or disgorged profits or punitive_damages are taxable as ordinary_income see sec_1221 sec_61 348_us_426 the parties agree that petitioner does not qualify for a shift in the burden_of_proof under sec_7491 because of the net_worth limitations of sec_7491 thus petitioner bears the burden of proving that respondent’s allocation of the settlement proceeds is erroneous rule a 503_us_79 allocations by the settlement agreement where damages are received pursuant to a settlement agreement the tax consequences of the settlement depend on the nature of the claim that was the basis for the settlement rather than the validity of the claim 504_us_229 the determination of the nature of the underlying claim is a factual one and is generally made by reference to the settlement agreement considered in the light of the facts and circumstances surrounding the settlement 102_tc_116 affd in part and revd in part and remanded on another issue 70_f3d_34 5th cir where there is an express allocation in the settlement agreement between the parties it will generally be followed in determining the allocation for federal_income_tax purposes if the settlement agreement is entered into by the parties in an adversarial context at arm’s length and in good_faith id pincite however an express allocation set forth in the agreement is not necessarily determinative if other facts indicate that the payment was intended by the parties to be for a different purpose 105_tc_396 affd 121_f3d_393 8th cir thus judicial approbation of express settlement allocations for federal_income_tax purposes is not warranted where circumstantial factors reveal that the designation of the settlement proceeds was not the result of adversarial arm’s-length and good_faith negotiations and is incongruous with the economic realities of the taxpayer’s underlying claims see id pincite petitioner relies primarily on 102_tc_465 vacated on other grounds without published opinion 84_f3d_433 5th cir to justify allocating the settlement proceeds consistent with the written_agreement for tax purposes in mckay the taxpayer received a settlement from his employer in a lawsuit including among other things a claim for breach of his employment contract and a wrongful discharge tort claim before the settlement the taxpayer received a favorable judgment of approximately dollar_figure million on the contract claim and dollar_figure million on the tort claim finding that the employer violated the racketeer influenced and corrupt organizations act commonly known as rico the jury applied treble_damages and awarded dollar_figure million to the employee the settlement agreement gave the taxpayer similar actual damages of approximately dollar_figure million excludable under sec_104 but expressly disclaimed any payment of punitive or treble_damages that would have been taxable as ordinary_income because these allocations were roughly the same as the jury verdict with respect to the contract and tort claims and reflected an arm’s-length and adversarial negotiation process we determined that the allocations in the settlement agreement were the clearest embodiment of the payor’s intent in the instant case id pincite respondent cites bagley v commissioner supra to support his position that the allocations in the settlement agreement should not be respected the court_of_appeals for the eighth circuit affirmed our decision to disregard the express allocations of the settlement agreement and stated that proof of a defendant’s desire or intent not to show an award of punitive_damages does not establish that the defendant did not pay something to avoid punitive_damages where there is solid evidence that the prospect of punitive-damages liability necessarily increased the amount that the defendant paid in settlement bagley v commissioner f 3d pincite petitioner argues that ethex and healthpoint were adverse throughout the entire negotiating process and thus the agreement must be respected petitioner points out numerous instances throughout the settlement negotiations where the parties disagreed however general adversity between the parties to a lawsuit is to be expected the requirement that parties involved in settlement negotiations be adverse is a factor in determining whether the final agreement reflected the true intentions of the parties involved if the parties were generally adverse but ultimately allocated the funds in a way that did not represent the claims they actually intended to settle then we need not respect the allocations made in the settlement agreement petitioner argues that ethex refused to pay the punitive_damages healthpoint had included in its first draft settlement agreement thus proving that the allocations were the product of adverse negotiations however the circumstances indicate not that ethex would not pay any amount relating to punitive_damages but simply that they could not be labeled as such the amount of the settlement was not disputed at the time ethex objected to the punitive_damages allocation included in healthpoint’s draft settlement agreement ethex was indifferent as to how healthpoint chose to allocate the funds so long as the allocation did not imply intentional wrongdoing and it permitted healthpoint to assign the same amount of damages to any other category the limitations ethex put on the labeling of damages are insufficient to establish that the allocations in the agreement are the product of adversity between the parties furthermore it is unlikely that healthpoint would have desired to include punitive_damages or additional items in the settlement that would be taxed as ordinary_income healthpoint was aware that the settlement allocations proposed by ethex would result in a more favorable tax_rate healthpoint may have desired to demonstrate wrongdoing on the part of ethex it is unlikely however that referring to punitive_damages in a settlement agreement with a nondisparagement clause would have affected ethex’s reputation significantly more than the jury verdict the expected tax benefits of characterizing the damages as for loss of goodwill would be more beneficial to healthpoint healthpoint had proposed an allocation to punitive_damages during the settlement negotiations that was significantly less than the amount of the jury award thus suggesting that tax considerations had greater importance than punitive motives petitioner also asserts that a statement in mckay v commissioner t c pincite specifically that mckay was never given the freedom to structure the settlement on his own implies that in the absence of the ability of one party to draw the settlement allocations without objection we must respect the settlement for federal_income_tax purposes if as petitioner argues a free hand to draw the settlement allocation is a necessary rather than a sufficient condition we could only disregard settlement allocations when the parties to the agreement were completely nonadverse that result is not justified by our opinion in mckay allocating according to jury verdict respondent contends that the appropriate allocation of the settlement proceeds is according to the jury verdict rendered in healthpoint’s favor it is a tenet of federal tax law that income received in settlement of a claim should be taxed in the same manner as if it had been received on that claim in court 267_f3d_303 3d cir the court_of_appeals for the fifth circuit to which our decision here is appealable has affirmed that a jury verdict is the best indicator of the worth of a plaintiff’s claims robinson v commissioner f 3d pincite we agree with respondent that in the light of the circumstances of the settlement and the verdict in ethex i the allocations made by the jury should be applied to the settlement of ethex i for tax purposes however we must still address the allocations with respect to ethex ii ‘when assessing the tax implications of a settlement agreement courts should not engage in speculation’ but should discern ‘the claim the parties in good_faith intended to settle for ’ 507_f3d_857 5th cir quoting bagley v commissioner f 3d pincite and 87_f3d_682 5th cir affg tcmemo_2005_250 we have previously used a jury verdict from one case to make a determination as to the character of settlement proceeds for another similar case brought by the same taxpayer but without a rendered verdict where the two cases were jointly settled see 93_tc_330 holding that because the jury did not award damages for emotional distress in one case the parties did not intend the settlement to include payment for emotional distress in a similar case not yet brought to verdict revd on other grounds 914_f2d_586 4th cir although healthpoint’s complaint in ethex ii alleged misdeeds by ethex slightly different from those alleged in ethex i the cases were very similar in fact the settlement agreement allocated the damages in ethex i in similar proportions to ethex ii petitioner has not met its burden to show that the allocations according to the settlement agreement in ethex ii should be respected the amounts paid to settle ethex ii should be allocated in the same proportions and classifications as those in ethex i on the basis of the jury verdict the above analysis and respondent’s concession applicability of accuracy-related_penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 for penalties that relate to adjustments to partnership items the determination of tax motivation and negligence depends on the state of mind of the general_partner of the partnership see 4_f3d_709 9th cir affg tcmemo_1991_212 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite considering the amount of the resulting underpayment_of_tax respondent has satisfied the burden of producing evidence that the penalty is appropriate petitioner argues that substantial_authority supports the position taken as explained above the arguments petitioner offered are not adequately supported by the caselaw and do not show substantial_authority see sec_1_6662-4 and income_tax regs furthermore healthpoint’s income_tax return did not adequately disclose the position taken with regard to the settlement allocations the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs taxpayers may satisfy their burden_of_proof as to negligence by showing that they reasonably relied on the advice of a competent professional adviser see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense but rather is a factor to be considered the court_of_appeals for the fifth circuit has held that the reasonable_cause good_faith defense is available in a partnership-level proceeding in this court provided that it is used as a defense by the partnership itself rather than by an individual partner 568_f3d_537 5th cir petitioner asserts that healthpoint relied on the advice of tax counsel hired to oversee the settlement agreement petitioner has not proven however that tax counsel offered an opinion as to the propriety of the allocations in the agreement although healthpoint’s tax counsel provided the outline of the allocations for use in the settlement he did not participate in the negotiations with ethex regarding the total amount of the settlement or the amount of each individual allocation petitioner’s counterargument that the negotiations were completed between the parties without regard to tax consequences and therefore their tax adviser was not involved even if true is insufficient petitioner has not otherwise shown that the tax adviser considered the tax consequences of the final agreement petitioner is therefore liable for a penalty under sec_6662 which will be reduced to reflect respondent’s concession we have considered the other arguments of the parties and they either are without merit or need not be addressed in view of our resolution of the issues for the reasons explained above decision will be entered under rule
